PER CURIAM.
The National Labor Relations Board having issued an order dated November 26, 1938, against Rockwood Mills, pursuant to a stipulation of the parties dated September 3, 1938, and the parties having consented to the entry of a decree of this Court enforcing said order of the Board, and the Board having petitioned this Court for the enforcement of its said order; upon consideration of the petition of the Board for enforcement of said order and the stipulation of the parties attached thereto, it is hereby ordered, adjudged, and decreed that Rockwood Mills, Rockwood, Tennessee, its officers, agents, successors, and assigns, shall: (1) Cease and desist from in any manner interfering with, restraining, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing and to engage in concerted activities for their mutual aid or protection as guaranteed in Section 7 of the National Labor Relations Act, 29 U.S. C.A. § 157. (2) In order to effectuate the purposes and policies of the National Labor Relations Act, take the following affirmative action to the extent, if any, that such affirmative action has not already been taken: (a) Post immediately notices to its employees in conspicuous places throughout its plant at Rockwood, Tennessee, and maintain such notices for a period of at least thirty (30) consecutive days from the date of posting, stating that the respondent will cease and desist in the manner set forth in paragraph 1 above; (b) inform the Regional Director for the Tenth Region in writing within ten (10) days from the date of the approval of this Order what steps the respondent has taken to comply herewith.